Memorandum: Petitioner, a hospital administrator, commenced this proceeding pursuant to Mental Hygiene Law article 81 seeking a determination that respondent, Jean C., is an incapacitated person and seeking the appointment of a guardian for her person and property. Supreme Court granted the petition and appointed respondent’s stepdaughter as guardian. The court included a provision in the order and judgment limiting the guardian’s authority to make end of life decisions with respect to the withholding or withdrawal of artificial administration of nutrition or hydration. On appeal, petitioner contends that the limitation on the guardian’s health care decision-making author*1234ity violated the Family Health Care Decisions Act (Public Health Law art 29-CC). Neither the guardian nor respondent appeal. We conclude that the appeal must be dismissed because petitioner is not aggrieved by the order and judgment (see Gordon v LIN TV Corp., 89 AD3d 1459 [2011]). PresentCentra, J.P, Peradotto, Garni, Lindley and Sconiers, JJ.